Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claim 1, drawn to a method of identifying and/or obtaining a cell line-derived cancer stem cell comprising;
providing a population of cancer cells from a cultured cancer cell line, and;
determining the presence of a cancer stem cell marker in one or more cells in the population,
to thereby identify and/or obtain a cell line-derived cancer stem cell, classified in C12N 5/0695.

II. Claim 28, drawn to a method of identifying a cancer stem cell marker comprising; comparing a level or amount of one or more polypeptides m a cancer stem cell obtained from a population of cultured cancer cells by the method of claim 1 with a level or amount of the one or more polypeptides in a non-cancer stem cell, and; identifying a polypeptide from the one or more polypeptides whose level or amount is increased in , classified in G01N 33/574.

III. Claims 63, 73-87, drawn to a method for the identification of a compound that inhibits the growth, viability, and/or proliferation of cell line-derived cancer stem cells in a cancer cell line comprising:
(i) contacting the cancer cell line with one or more test compounds, wherein the cancer cell line comprises cell line-derived cancer stem cells and tumor bulk;
(ii) determining the effect of the one or more test compounds on the growth, viability, and/or proliferation of cell-line derived cancer stem cells in the cancer cell line and determining the effect of the one or more test compounds on the growth, viability and/or proliferation of cells from the tumor bulk m the cancer cell line; and 
(iii) comparing the effect of the one or more test compounds on the growth, viability, and/or proliferation of cell line-derived cancer stem cells in the cancer cell line with the effect of the one or more test compounds on the growth, viability, and/or proliferation of cells from the tumor bulk in the cancer cell line, wherein a test compound is identified as a compound that inhibits the growth, viability, and/or proliferation of cell line-derived cancer stem cells if it: (a) inhibits the growth, viability, and/or proliferation of the cell line-derived cancer stem cells in the cancer cell line but does not inhibit the growth, viability, and/or proliferation of cells from the tumor bulk in the cancer cell line; .
IV. Claim 72, drawn to a method for treating cancer in a subject comprising administering the compound of claim 63 to the subject, classified in A61P 35/00.

The inventions are independent or distinct, each from the other because:
Inventions I-IV are directed to related methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are drawn to materially distinct methods which differ at least in objectives, method steps, reagents, response variables, and criteria for success.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
SPECIES ELECTIONS
Species Election for Group III
A.	This application contains claims directed to the following patentably distinct species of step (ii) determining the effect of the one or more test compounds on the growth, viability or proliferation of the cell line-derived cancer stem cells:
(a) monitoring growth, viability or proliferation using detectable marker for cell death, proliferation and/or differentiation (claim 73);
(b) monitoring binding of the compound to the cell line-derived cancer stem cells (claim 75); 
(c) monitoring the expression or activity of one or more cell line-derived cancer stem cell markers (claims 76-83); or
(d) elect a technique listed in claim 84 that does not encompass any of (a)-(c) above.

The species are independent or distinct because each method requires different steps, reagents, results, and criteria for success. In addition, these species are not obvious variants of each other based on the current record.

If Applicants elected the species of “(c) monitoring the expression or activity of one or more cell line-derived cancer stem cell markers (claims 76-83)” in A above, Applicants must elect a species in B below.

B.	This application contains claims directed to the following patentably distinct species of method for monitoring the expression or activity of one or more cell line-derived cancer stem cell markers:
 	Elect a stem cell marker monitored that is listed in claim 79 or 80.

The species are independent or distinct because each method requires different steps, reagents, results, and criteria for success. In addition, these species are not obvious variants of each other based on the current record.

C.	This application contains claims directed to the following patentably distinct species of cell line:
	Elect a cell line from claim 86 or 87.

 The species are independent or distinct because each cell line is a different population of etiologically and physiologically distinct cells. In addition, these species are not obvious variants of each other based on the current record.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 63 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  (a) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (b) the prior art applicable to one species would not likely be applicable to another species; (c) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642